Citation Nr: 1046716	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  09-03 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Castleman's disease 
with lymphoid hyperplasia of the cervical lymph nodes.

2.  Entitlement to a compensable disability rating for 
tonsillectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 
1975.

The tonsillectomy issue comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
A notice of disagreement was received in September 2007, a 
statement of the case was issued in December 2008, and a 
substantive appeal was received in January 2009.

The Castleman's disease issue comes before the Board on appeal 
from a July 2008 rating decision; a notice of disagreement was 
received in January 2009.

In June 2010, the Veteran testified at a video-conference Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.  The Veteran also 
submitted additional evidence and waived initial RO review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Castleman's disease with lymphoid hyperplasia of the cervical 
lymph nodes

The Board notes that the RO denied the Veteran's claim of 
entitlement to service connection for Castleman's disease with 
lymphoid hyperplasia of the cervical lymph nodes in a July 2008 
rating decision.  VA received the Veteran's notice of 
disagreement in January 2009.  In March 2009, the Veteran's 
representative confirmed that the Veteran wanted to appeal the 
denial of the Castleman's disease claim.  Under the 
circumstances, the case must be returned for issuance of a 
statement of the case so that the Veteran may have the 
opportunity to complete an appeal by filing a timely substantive 
appeal if he so desires.  See Manlincon v. West, 12 Vet. App. 238 
(1999). 

Tonsillectomy

With regard to the claim of entitlement to a compensable rating 
for tonsillectomy, the Board finds that additional development is 
necessary prior to final appellate review.  In this regard, 
during the June 2010 Board hearing, the Veteran testified that 
the symptoms pertaining to his service-connected tonsillectomy 
had increased in severity since his last VA fee basis examination 
in July 2008.  Specifically, he testified that tumors obstruct 
his airway, that he cannot swallow solid food, that he cannot 
drink hot or cold liquids, and that his hoarseness was worse.  
VA's General Counsel has indicated that a new examination is 
appropriate when there is an indication of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 (1995).  

VA has a duty to assist claimants in the development of facts 
pertinent to their claims, and VA must accomplish additional 
development of the evidence if the record currently before it is 
inadequate.  See 38 U.S.C.A. § 5103A(d)(2); see also Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a 
duty to remand a case if further evidence or clarification of the 
evidence is essential for a proper appellate decision).  
Therefore, under the circumstances, the Board finds that 
obtaining an additional medical examination would be beneficial 
in order to adjudicate the Veteran's claim.

The Board notes that the Veteran submitted a June 2010 letter 
from Dr. T.S. to the effect that he was now treating the Veteran 
for upper airway obstruction, and that the Veteran had developed 
tumors.  In this letter, Dr. T.S. offers the opinion that the 
Veteran is completely, 100%, permanently disabled due to his 
illness.  During the June 2010 Board hearing, the Veteran 
testified that Dr. T.S. was providing treatment at VA's expense.  
Since the Board has been made aware of the existence of 
additional relevant evidence, VA must attempt to obtain the 
evidence in order to assist the Veteran.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In addition, the Board observes that all relevant service 
treatment records may not be associated with the claims file.  
The Board notes that in order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Veteran's representative specifically requested that the 
Veteran's in-service hospitalization records regarding his 
January 1975 tonsillectomy be obtained and associated with the 
claims file.  In view of the need to return the case for other 
development and in order to afford the Veteran every 
consideration with his appeal, the Board concludes it appropriate 
to request and obtain any missing medical records pertaining to 
the Veteran's tonsillectomy from the U.S. Darnall Army Hospital 
in Ft. Hood, Texas.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c); see also Moore v. Shinseki, 555 F.3d 1369, 1374 
(Fed.Cir.2009).

Also, the Board notes that the most recent VA outpatient 
treatment record is from November 2008.  The Board believes it 
appropriate to obtain any missing VA treatment records relevant 
to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Finally, the Board notes that additional evidence was received in 
June 2010.  This evidence will undergo preliminary review by the 
AMC/RO during the course of the remand actions directed below.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take all indicated 
action to issue a statement of the case to 
the Veteran addressing the issue of 
entitlement to service connection for 
Castleman's disease with lymphoid hyperplasia 
of the cervical lymph nodes.  The Veteran 
should be clearly advised of the need to file 
a timely substantive appeal in response to 
such statement of the case if he desires to 
complete an appeal.  If, and only if, a 
timely substantive appeal is received, the 
issue of entitlement to service connection 
for Castleman's disease with lymphoid 
hyperplasia of the cervical lymph nodes 
should be certified on appeal to the Board 
for the purpose of appellate review.

2.  The AMC/RO should take appropriate action 
to obtain and associate with the claims file 
all of the Veteran's medical records 
pertaining to his January 1975 in-service 
tonsillectomy from the U.S. Darnall Army 
Hospital in Ft. Hood, Texas.  If additional 
records are not available, or the search for 
any such records otherwise yields negative 
results, that fact should be clearly 
documented in the claims file.

3.  The AMC/RO should take appropriate action 
to obtain any treatment records from Dr. T.S. 
(not already of record) relevant to the 
appeal.

4.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal.

5.  Then, the Veteran should be scheduled for 
an appropriate VA examination to determine 
the current severity of his service-connected 
tonsillectomy.  It is imperative that the 
claims folder be reviewed in conjunction with 
the examination.  After reviewing the claims 
file and examining the Veteran, the examiner 
should ascertain the current severity of the 
Veteran's service-connected tonsillectomy.  
All special tests and clinical findings 
should be clearly reported to allow for 
application of VA rating criteria.

Also, the examiner should note whether the 
Veteran has developed tumors obstructing his 
airway due to his in-service tonsillectomy 
and specifically discuss any occupational 
impairment due to the Veteran's service-
connected tonsillectomy.

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report. 

6.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report obtained and ensure that 
appropriate findings and adequate opinions 
with rationale have been offered.

7.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issue of entitlement to a 
compensable rating for tonsillectomy should 
be readjudicated.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


